DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 5, the term “CONROL” should be --CONTROL--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WIPO document to Lymberopoulos et al. (WO 2013/062907, hereafter WO ‘907).
With regards to claim 1, WO ‘907 discloses Regarding Claim 1, WO ‘907 discloses a wellhead valve control system (title, “Embodiments of the invention relate to a wellhead control system for oil and gas wells", para. 1), comprising: a removable actuator (actuator 122, Fig. 3) adapted to couple to a valve (Fig. 3 shows actuator 122 adapted to couple to valve 120), the valve being operable via a first operational mode ("The valve actuator 122 may also include a top shaft 126 that can be used to manually actuate the valve actuator 122 by rotation of a hand wheel 128 to open and close the gate valve 124", para. 36); an actuator element associated with the removable actuator ("The valve actuator 122 may also include a top shaft 126", para. 36), the actuator element operable to modify the first operational made of the valve to a second operational mode ("Pressurized fluid from the fluid reservoir 250 of the ESD control system 200 or pressurized fluid from the ESD control system 700 may be supplied to a chamber 123 of the valve actuator 122 via tubing 201,..,The valve actuator 122 may also include a top shaft 126 that can be used to manually actuate the valve actuator 122 by rotation of a hand wheel 128 to open and close the gate valve 124”, para. 36), the second operational mode being different from the first operational mode ("As the surface safety valve 120 begins to open and is moved either manually or automatically to the open position", para. 37; para. 37 explains that the second mode is automatic mode and the first mode is manual mode); and a control panel (control system 200, Fig. 3), positioned remotely from the valve (Fig. 3 shows the control system 200 positioned remotely from the valve 120), the control panel configured to control the actuator element to adjust a valve position in the second operational mode ("The surface safety valve 120 may include a valve actuator 122 for moving a gate valve 124 between an open and closed position. Pressurized fluid from the fluid reservoir 250 of 
With regards to claim 2, WO ‘907 discloses the wellhead valve control system of claim 1, and further comprising: a sensor associated with the actuator element (Fig. 3 shows sensors 292 associated with the actuator 122 and top shaft 126; "In one embodiment, the sensors 292 may include magnetic sensors operable to sense a magnetic material of the top shaft 126", para. 37), the sensor configured to provide position information for the valve, the position information indicating whether the valve is in an open position, a closed position, or at least one intermediate position ("For example, one or more sensors 292 may be positioned at various locations along the longitudinal stroke of the top shaft 160 during opening and closing of the gate valve 124. When the top shaft 160 is fully extended, all of the sensors 292 may sense the magnetic material of the shaft, thereby indicating that the gate valve 124 is closed. However, when the top shaft 160 is fully retracted, only the sensors 292 closest to the upper end of the valve actuator 122 may sense the magnetic material of the shaft, thereby indicating that the gate valve 124 is open", para. 37).
With regards to claim 6, WO ‘907 discloses the wellhead valve control system of claim 1, and further discloses wherein the second operational mode is at least one of a pneumatic operational mode, a hydraulic operational mode, or an electric operational mode ("The controller assembly 220 may be programmed to automatically conduct a partial stroke of the safety valves 120, 130 after a pre-set amount of time or other condition. The controller assembly 220 may be manually and/or remotely operable to conduct a partial stroking of the safety valve to which it is connected when desired”, para. 38; "In one embodiment, the ESD control systems 200, 300, 700 may be configured to perform a specific 
With regards to claim 7, WO ‘907 discloses the wellhead valve control system of claim 1, and further discloses wherein the first operational mode is a manual operational mode ("Pressurized fluid from the fluid reservoir 250 of the ESD control system 200 or pressurized fluid from the ESD control system 700 may be supplied to a chamber 123 of the valve actuator 122 via tubing 201,.., The valve actuator 122 may also include a top shaft 126 that can be used to manually actuate the valve actuator 122 by rotation of a hand wheel 128 to open and close the gate valve 124", para. 36) and the second operational mode is a remotely actuatable operational mode ("The controller assembly 220 may be programmed to automatically conduct a partial stroke of the safety valves 120, 130 after a pre-set amount of time or other condition. The controller assembly 220 may be manually and/or remotely operable to conduct a partial stroking of the safety valve to which it is connected when desired”, para. 38; "In one embodiment, the ESD control systems 200, 300, 700 may be configured to perform a specific sequential opening and closing of the safety valves 120, 130 when starting up or shutting in the wellhead control system 100", para. 39).
With regards to claim 8, WO ‘907 discloses the wellhead valve control system of claim 1, and further discloses wherein the valve is operable via the first operational mode after the removable actuator is coupled to the valve (Fig. 3 shows actuator 122 adapted to couple to valve 120; "The valve actuator 122 may also include a top shaft 126 that can be used to manually actuate the valve actuator 122 by rotation of a hand wheel 128 to open and close the gate valve 124", para. 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4, 5, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘907 in view of Cummins (US 20180371840).
With regards to claim 4, WO ‘907 discloses the wellhead valve control system of claim 1, and further discloses wherein the removable actuator is coupled to the valve (Fig. 3 shows wherein the actuator 122 is coupled with the valve 120). WO ‘907 fails to explicitly disclose a cellar.  Cummins, in the field of methods for drilling and producing a surface wellbore (title, abstract), teaches a cellar (cellar 7, Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify WO ’907 with the teaching of Cummins for the purpose of locating the valves and tools below the surface of the ground and thereby protecting the drilling tools (para. 21 of Cummins).
With regards to claim 5, modified WO ‘907 discloses the wellhead valve control system of claim 4. WO ‘907 fails to explicitly disclose wherein the cellar is a confined space and the confined space is arranged below a blowout preventer (BOP) stack coupled vertically above the valve. Cummins, in the field of methods for drilling and producing a surface wellbore (title, abstract), teaches wherein the cellar is a confined space (Fig. 1 shows the cellar 7 is a confined space) and the confined space is arranged below a blowout preventer (BOP) stack coupled vertically above the valve (Fig. 1 shows the confined space formed by the cellar 7 is arranged below a BOP stack 30 coupled vertically above valve 57). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify WO ‘907 with the teaching of Cummins for the purpose of moving the BOP vertically and thereby installing it on different parts of the housing (para. 24 of Cummins).
With regards to claim 9, WO ‘907 discloses a wellhead monitoring system (title, “Embodiments of the invention relate to a wellhead control system for oil and gas wells”, para. 1), comprising: a valve (valve 120, Fig. 3) positioned along a flow path of the wellhead (Fig. 2 shows valve 120 positioned along a 
With regards to claim 10, modified WO ‘907 discloses the wellhead monitoring system of claim 9, and further comprising: a sensor associated with the removable actuator (Fig. 3 shows sensors 292 associated with the actuator 122 and top shaft 126; “In one embodiment, the sensors 292 may include magnetic sensors operable to sense a magnetic material of the top shaft 126", para. 37), the sensor configured to provide position information for the valve to the control unit ("For example, one or more sensors 292 may be positioned at various locations along the longitudinal stroke of the top shaft 160 during opening and closing of the gate valve 124. When the top shaft 160 is fully extended, all of the sensors 292 may sense the magnetic material of the shaft, thereby indicating that the gate valve 124 is closed. However, when the top shaft 160 is fully retracted, only the sensors 292 closest to the upper end 
With regards to claim 11, Cummins, in the field of methods for drilling and producing a surface wellbore (title, abstract), teaches wherein the confined space is a cellar positioned below grade (cellar 7, Fig. 1).
With regards to claim 12, modified WO ‘907 discloses the wellhead monitoring of claim 9, and further discloses wherein the valve is coupled to the wellhead (Fig. 2 shows valve 120 positioned along a flow path of the wellhead).  Cummins discloses the wellhead being vertically below a blowout preventer (BOP) stack (Fig.1 shows the wellhead being vertically below a BOP stack 30).
With regards to claim 13, modified WO ‘907 discloses the valve is operable via the first operational mode after the removable actuator is coupled to the valve (Fig. 3 shows actuator 122 adapted to couple to valve 120; "The valve actuator 122 may also include a top shaft 126 that can be used to manually actuate the valve actuator 122 by rotation of a hand wheel 128 to open and close the gate valve 124”, para. 0036). It teaches to override operation via the second operational mode ("As illustrated in Figure 4, the mechanical override 400 is connected to the actuator 401 to provide a manual operation for moving the sliding gate 416 between open and closed positions", para. 46).
With regards to claim 14, modified WO ‘907 discloses the removable actuator is coupled to at least one of a valve stem, a valve body, or an operator associated with the first operational mode (Analyst Figure 1, hereinafter AF1 shows wherein the actuator 122 is coupled to stem).
With regards to claim 16, modified WO ‘907 discloses the control unit is not in a line of sight with the valve or the removable actuator (the control unit transmits to 150, Fig. 2 and can be used to control actuator 200, para. 76).
With regards to claim 17, modified WO ‘907 does not disclose the removable actuator is removed from the valve after the wellhead is decommissioned.  However this is inherent in the 
With regards to claim 18, WO ‘907 discloses a method for controlling a valve, comprising: receiving a removable actuator (actuator 122, Fig. 3) adapted to modify the first operational made of the valve to a second operational mode ("Pressurized fluid from the fluid reservoir 250 of the ESD control system 200 or pressurized fluid from the ESD control system 700 may be supplied to a chamber 123 of the valve actuator 122 via tubing 201,..,The valve actuator 122 may also include a top shaft 126 that can be used to manually actuate the valve actuator 122 by rotation of a hand wheel 128 to open and close the gate valve 124”, para. 36), the second operational mode being different from the first operational mode ("As the surface safety valve 120 begins to open and is moved either manually or automatically to the open position", para. 37; para. 37 explains that the second mode is automatic mode and the first mode is manual mode); and a control panel (control system 200, Fig. 3), positioned remotely from the valve (Fig. 3 shows the control system 200 positioned remotely from the valve 120), configured to control the actuator element to adjust a valve position in the second operational mode ("The surface safety valve 120 may include a valve actuator 122 for moving a gate valve 124 between an open and closed position. Pressurized fluid from the fluid reservoir 250 of the ESD control system 200 or pressurized fluid from the ESD control system 700 may be supplied to a chamber 123 of the valve actuator 122 via tubing 201 to open the gate valve 124. A biasing member 127, such as a spring disposed within the valve actuator 122 may be used to close the gate valve 124 when the force of the biasing member exceeds the fluid pressure in the valve actuator chamber 123", para. 36). WO ‘907 shows all the limitation of the present invention except, it does not disclose entering a confined space.  Cummins, in the field of methods for drilling and producing a surface wellbore (title, abstract), teaches wherein the cellar is a confined space (Fig. 1 shows the cellar 7 is a confined space) and the confined space is arranged below a blowout preventer (BOP) stack coupled vertically above the valve (Fig. 1 shows the 
With regards to claim 19, modified WO ‘907 discloses the remote location is not within a confined space and is outside of a line of sight of the valve and the removable actuator (the control unit transmits to 150, Fig. 2 and can be used to control actuator 200, para. 76).
With regards to claim 20, modified WO ‘907 discloses the second operational mode is at least one of a pneumatic operational mode, a hydraulic operational mode, or an electric operational mode (para. 40 discloses that the motor for remote actuation may be powered by solar power, making it an electric actuation).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘907 in view of Cummins as applied to claim 9 above, and further in view of Hawkins (US 4809733).
With regards to claim 15, WO ‘907 in view of Cummins shows all the limitation of the present invention except, it does not disclose the removable actuator is coupled to the valve via a valve frame. Hawkins discloses a valve frame (Fig. 1 shows frame 14 connected to guide posts 16 and actuators 26 and valves 22). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify WO ‘907 in view of Cummins with the teaching of Hawkins for the purpose of assembling the valve components all together and thereby building a robust structure.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676